1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. CV 18-01984-AB (DFMx)
11    Yma Ramirez

12                    Plaintiff,
                                                   ORDER DISMISSING CIVIL ACTION
13    v.
14    Saint Johns Health Center Providence
      Health and Services et al
15
                      Defendants.
16
17
           THE COURT having been advised by Defendant Crothall Healthcare Inc. that
18
     the above-entitled action has been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within 30 days, to re-
21
     open the action if settlement is not consummated. This Court retains full jurisdiction
22
     over this action and this Order shall not prejudice any party to this action.
23
24
25   Dated: August 13, 2019           _______________________________________
26                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
27
28
                                                1.
